Defendants have appealed from a judgment of the Albany Trial Term of the Supreme Court in plaintiff’s favor in the sum of $8,131.60 in an action for personal injuries and also from an order denying their motion for a new trial. The action was brought to recover damages for personal injuries sustained by plaintiff when she fell on steps leading from the street to the porch of premises owned by defendants. The premises consisted of a two-family house. Defendants occupied the first floor and plaintiff was in the employ of a family occupying the second floor. While plaintiff was attempting to enter the premises on February 16, 1939, she slipped and fell on the steps due to an accumulation of snow and ice. There is evidence on which the jury might base a finding that defendants negligently failed to equip and maintain the porch and the steps leading thereto in proper condition and that accumulations of ice and snow dripped from the porch roof across the porch and the stairway. Judgment and order affirmed, with costs. Crapser, Bliss, Heffeman and Foster, JJ., concur; Hill, P. J., dissents upon the ground that the temperature and other physical surroundings made it impossible that there should have been an accumulation of ice as asserted by plaintiff for such a length of time as to have given notice to defendant.